Title: To Benjamin Franklin from Charles-Guillaume-Frédéric Dumas, 19 March 1784
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
Lahaie 19e. Mars 1784

Dans la supposition que vous avez plaisir de lire de temps à autre une relation fidele des affaires ici, je continue de faire passer sous vos yeux mes Lettres au departement, au lieu de les envoyer directement d’ici à l’orient; & aussi parce que cela me procure l’occasion de me rafraichir dans l’honneur de votre souvenir, & de vous faire agréer les assurances du respectueux attachement avec lequel je suis toujours De Votre Excellence Le très-humble & très-obéissant serviteur

C. W. F. Dumas
A Son Exce. Mr. Franklin

 
Addressed: à Son Excellence / Monsieur Franklin, Esqr. / Ministre Plenipo: des Etats-Unis / d’Amerique, &c. / Passy./. / près Paris. / France
